DETAILED ACTION

Claims 1-20 are presented for examination

Allowable Subject Matter

Claims 2-4, 9-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of patent number 10423217.  The table listed below shows the similarity between the two and highlight the differences.
Instant Application 16571758
Patent Number 10423217
     1. (Currently Amended) A computer system comprising:
      a plurality of server nodes, each server node having an activity monitor identifying a server node utilization value, wherein a maximum power consumption rate and a minimum power consumption rate is associated with each server node; and
     a chassis management controller coupled to the server nodes and configured to
     (i)    first determine a current unmanageable power consumption of the computer system;
     (ii)    second determine a current manageable residual power useable for operating the plurality of server nodes;


     (iv)    allocate, from the current manageable residual power, to the server nodes a power portion commensurate with the priority assigned to each server node, comprising:
     first allocate to the first tier the maximum power requirement of the first tier;
     third determine based on at least remaining available power after the first allocate and the minimum power requirement of the third tier, whether to provide the second tier with either the maximum power requirement of the second tier or only a portion of the maximum power requirement of the second tier;
     second allocate power to the second and third tiers, the allocated power for the third tier being at least the minimum power requirement of the third tier, and the allocated power for the second tier being based on the third determine.


     assigning to each of the server nodes a priority, the priority including at least first, second and third tiers;
     first allocating to the first tier a maximum power requirement of the first tier;
     first determining based on at least remaining available power after the first allocating and a minimum power requirement of the third tier, whether to provide the second tier with either a maximum power requirement of the second tier or only a portion of the maximum power requirement of the second tier; and
     second allocating power to the second and third tiers, the allocated power for the third 


As shown from the table above, claims 1 of patent number 10423217 teaches the same concept of the instant application.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-8, 12-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brundidge (US Patent Application 20090319808).
As per claim 1, Brundidge teaches the claimed invention comprising: 
assigning to each of the server nodes a priority, the priority including at least first, second and third tiers [0003, 0022, fig. 4, as pointed and shown in figure 4, for among multiple servers in the rack, several of them can be assigned a priority rating.  For example, some of them can be assigned priority level 1, while some others can be assigned priority level 2 and priority level 3].
first allocating to the first tier a maximum power requirement of the first tier [0019, 0024-0025, as pointed out maximum and minimum power for the servers can be determined where maximum power can be allocated for specific servers passed on priority level.  For example, as pointed out in figure 4, the maximum power can be allocated for severs with highest priority level].
first determining based on at least remaining available power after the first allocating and a minimum power requirement of the third tier, whether to provide the second tier with either a maximum power requirement of the second tier or only a portion of the maximum power requirement of the second tier [0022, 0025-0026, fig. 5 , as pointed out from the listed paragraphs and shown in figure 5, upon a power request, the management module determine if 
 second allocating power to the second and third tiers, the allocated power for the third tier being at least the minimum power requirement of the third tier, and the allocated power for the second tier being based on the first determining [0026-0027, fig. 5, as shown in figure 5, after each power allocation, unused power is determined to be allocated for the next power requirement based on priority level of the server.  In this case, minimum power can be allocated with is viewed as the minimum working power value for the servers to operate].

As per claim 5, Brundidge teaches in response to the first determining making a determination that remaining available power is below a combination of the minimum power requirement of the third tier and a predetermined value based on the maximum power requirement and minimum power requirement of the second tier, allocating to the third tier the minimum power requirement of the third tier and allocating any remaining power to the second tier [0022-0023, 0025-0027 fig. 5, as pointed out and shown in figure 5, upon receiving a request, it can be determined if enough used power is available to fulfill the request where the values is based on the lowest servers priority.  The result is that power is allocated for the servers from the lowest priority].

As per claim 6, Brundidge teaches second determining a current unmanageable power consumption of the computer system [0022, as pointed out it can be determined whether enough power is available from the power supply to allocate to servers based on priority].
third determining a current manageable residual power useable for operating the plurality of server nodes [0023, 0025, power is allocated to servers based on priority].

As per claim 7, Brundidge teaches assigning a power budget capable of providing power to the plurality of server nodes between the current unmanageable power consumption and a total of a maximum manageable power to the server nodes and the current unmanageable power consumption and a total of a minimum manageable power to the server nodes [0022, 0023-0026 fig. 5, as pointed out if enough power is available then can be allocated to specific server.   If there is not enough power available, then servers can be throttling based on priority level where power can be allocated to other servers].

As per claims 8, 12-15, and 19-20, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8 and 15 are also anticipated by Brundidge for the same reasons set forth in the rejected claims above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shetty (US 20090193276) teaches System and Method for Dynamic Utilization-Based Power Allocation in a Modular Information Handling System.
Saeki (US 20100064151) teaches Apparatus for Controlling Supply of Electric Power and Apparatus for Controlling Electric Power.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187